Perlin, C. J. This cause coming on to be heard on the Joint Stipulation of the parties hereto, and the Court being fully advised in the premises; This Court Finds that this claim is for labor and material services rendered by Claimant as per Change Order No. 3 dated October 1, 1971, for alterations to computer area, Department of Labor, Bureau of Employment Security, 165 North Canal Street, Chicago, Illinois (Project Number 71-8500-7E, award number 71352, dated March 5, 1971). An investigation of this claim by the Illinois Capital Development Board determined that United States Government Funds were made available to the State of Illinois for this expenditure. A pre-trial conference was held on the 28th day of April, 1974, before the Honorable Joseph Griffin, Commissioner of the Court of Claims pursuant to notice. At the pre-trial conference, the parties agreed that the sum of $5,946.00 (Five Thousand Nine Hundred and Forty Six Dollars) is due and owing to Claimant for materials and services rendered pursuant to the above mentioned Change Order and Claimant’s complaint, the same having been confirmed by the Joint Stipulation filed by the parties. It Is Therefore Determined and Declared that Claimant has an enforceable claim against federal funds in the amount of $5,946.00 (Five Thousand Nine Hundred and Forty Six Dollars) for services rendered as per the Change Order No. 3 dated October 1, 1971, for alterations to computer area, Department of Labor, Bureau of Employment Security, 165 North Canal Street, Chicago, Illinois (Project Number 71-8500-7E, award number 71352 dated March 5, 1971. It Is Further Determined and Declared that this claim be paid from the appropriate federal funds available to the Respondent.